UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:333-91191 Cascade Wind Corp., Inc. (Exact name of small business issuer as specified in its charter) Nevada 74-2329327 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4ethany Blvd, Suite K-5 141 , Portland, OR 97229 (Address of principal executive offices) 503-617-4831 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes [ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,651,978 shares as of October 13, 2009. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T: Controls and Procedures 6 PART II – OTHER INFORMATION Item 1: Legal Proceedings 7 Item 1A: Risk Factors 7 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3: Defaults Upon Senior Securities 7 Item 4: Submission of Matters to a Vote of Security Holders 7 Item 5: Other Information 7 Item 6: Exhibits 7 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheet as of August 31, 2009 (unaudited) and February 28, 2009 (audited); F-2 Statements of Operations for the three and six months ended August 31, 2009 and 2008, and period from October 3, 2008 (Inception of Development Stage) to August 31, 2009 (unaudited); F-3 Statement of Stockholders’ Equity (Deficit) for period from February 29, 2008 to August 31, 2009 (unaudited); F-4 Statements of Cash Flows for the six months ended August 31, 2009 and 2008, and period from October 3, 2008 (Inception of Development Stage) to August 31, 2009 (unaudited); F-5 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended August 31, 2009 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents CASCADE WIND CORP., INC. (FORMERLY KNOWN AS INTERMOUNTAIN REFINING CO., INC.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS As at August 31, 2009 and February 28, 2009 ASSETS August 31, 2009 February 28, 2009 (unaudited) (audited) Current assets Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Loans from shareholder TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Preferred stock,$.01 par value, 5,000,000 shares authorized, no shares issued and outstanding Common stock, $.001 par value, 100000,000 shares authorized, 4,651,978 shares issued and outstanding Additional paid in capital Deficit accumulated during the Development stage ) ) Total stockholders’ deficit ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to financial statements. F-1 Table of Contents CASCADE WIND CORP., INC. (FORMERLY KNOWN AS INTERMOUNTAIN REFINING CO., INC.) (A DEVELOPMENT STAGE COMPANY) UNAUDITED STATEMENTS OF OPERATIONS
